DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2021, 08/06/2021, 03/16/2021 and 05/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKURA et al. (US Patent Appl. Pub. No. 2018/0265974 A1).
4) and an inert gas (N2) to the substrate; and (b) supplying a reaction gas (NH3) to the substrate, wherein in (a), at least one selected from the group of the precursor gas and the inert gas stored in a first tank (42) is supplied to the substrate from a first supplier (31), and at least one selected from the group of the precursor gas and the inert gas stored in a second tank (66) different from the first tank is supplied to the substrate from a second supplier (32) different from the first supplier (31), and wherein a concentration of the precursor gas in the first tank in a state where at least one selected from the group of the precursor gas and the inert gas is stored in the first tank is set to be different from a concentration of the precursor gas in the second tank in a state where at least one selected from the group of the precursor gas and the inert gas is stored in the second tank (see figure 1-5 and paragraphs [0023]-[0075]).
[Re claim 2] OKURA also discloses the method wherein the concentration of the precursor gas in the first tank in the state where at least one selected from the group of the precursor gas (TiCl4) and the inert gas is stored in the first tank (42) is set to be higher than the concentration of the precursor gas in the second tank (66) in the state where at least one selected from the group of the precursor gas and the inert gas (N2) is stored in the second tank (66) (see figures 1-3 and paragraphs [0033]-[0035] and [0041]-[0042]).  OKURA discloses the method wherein the first tank contains the precursor gas (TiCl4) alone and second tank contains the inert gas (N2) alone (see 
[Re claim 3] OKURA also discloses the method wherein a concentration of the inert gas (N2) in the second tank (66) in the state where at least one selected from the group of the precursor gas (TiCl4) and the inert gas (N2) is stored in the second tank (66) is set to be higher than a concentration of the inert gas (N2) in the first tank (42) in the47 6280076-1HITACHI 13-0003077US01state where at least one selected from the group of the precursor gas and the inert gas is stored in the first tank (42) (see figures 1-3 and paragraphs [0033]-[0035] and [0041]-[0042]).  OKURA discloses the method wherein the first tank contains the precursor gas (TiCl4) alone and second tank contains the inert gas (N2) alone (see figures 1-3).   Therefore, the concentration of the inert gas in the second tank is higher than first tank. 
[Re claim 4] OKURA also discloses the method wherein the concentration of the precursor gas (TiCl4) in the first tank (42) is set to be higher than a concentration of the inert gas (N2) in the first tank (42) in the state where at least one selected from the group of the precursor gas and the inert gas is stored in the first tank (42), and wherein a concentration of the inert gas (N2) in the second tank (66) is set to be higher than the concentration of the precursor gas (TiCl4) in the second tank (66) in the state where at least one selected from the group of the precursor gas and the inert gas is stored in the second tank (66) (see figures 1-3 and paragraphs [0033]-[0035] and [0041]-[0042]).  OKURA discloses the method wherein the first tank contains the precursor gas (TiCl4) alone and second tank contains the inert gas (N2) alone (see figures 1-3).   Therefore, 
 [Re claim 5] OKURA also discloses the method wherein the concentration of the precursor gas (TiCl4) in the first tank (42) in the state where at least one selected from the group of the precursor gas (TiCl4) and the inert gas is stored in the first tank (42) is set to 100%, and wherein a concentration of the inert gas (N2) in the second tank (66) in the state where at least one selected from the group of the precursor gas and the inert (N2) gas is stored in the second tank (66) is set to 100% (see figures 1-3 and paragraphs [0033]-[0035] and [0041]-[0042]).  OKURA discloses the method wherein the first tank contains the precursor gas (TiCl4) alone and second tank contains the inert gas (N2) alone (see figures 1-3).  Therefore, the concentration of the precursor gas in the first tank is set to 100% and the inert gas in the second tank is set to 100%. 
[Re claim 6] OKURA also discloses the method wherein an amount of the precursor gas (TiCl4) in the first tank (42) in the state where at least one selected from the group of the precursor gas (TiCl4) and the inert gas is stored in the first tank (42) is set to be larger than an amount of the precursor gas (TiCl4) in the second tank (66) in the state where at least one selected from the group of the precursor gas and the inert gas (N2) is stored in the second tank (66) (see figures 1-3 and paragraphs [0033]-[0035] and [0041]-[0042]).   OKURA discloses the method wherein the first tank contains the precursor gas (TiCl4) alone and second tank contains the inert gas (N2) alone (see figures 1-3).  Therefore, the amount of the precursor gas in the first tank is larger than second tank. 
2) in the second tank (66) in the state where at least one selected from the group of the precursor gas and the inert gas (N2) is stored in48 6280076-1HITACHI 13-0003077US01the second tank (66) is set to be larger than an amount of the inert gas (N2) in the first tank (42) in the state where at least one selected from the group of the precursor gas (TiCl4) and the inert gas is stored in the first tank (42) (see figures 1-3 and paragraphs [0033]-[0035] and [0041]-[0042]).  OKURA discloses the method wherein the first tank contains the precursor gas (TiCl4) alone and second tank contains the inert gas (N2) alone (see figures 1-3).  Therefore, the amount of the inert gas in the second tank is larger than first tank. 
[Re claim 8] OKURA also discloses the method wherein an amount of the precursor gas (TiCl4) in the first tank (42) is set to be larger than an amount of the inert (N2) gas in the first tank (42) in the state where at least one selected from the group of the precursor gas (TiCl4) and the inert gas (N2) is stored in the first tank (42), and wherein an amount of the inert gas (N2) in the second tank (66) is set to be larger than an amount of the precursor gas (TiCl4) in the second tank (66) in the state where at least one selected from the group of the precursor gas (TiCl4) and the inert gas (N2) is stored in the second tank (66) (see figures 1-3 and paragraphs [0033]-[0035] and [0041]-[0042]).  OKURA discloses the method wherein the first tank contains the precursor gas (TiCl4) alone and second tank contains the inert gas (N2) alone (see figures 1-3).  Therefore, the amount of the precursor gas in the first tank is set to be larger than an amount of the inert gas in the first tank and the amount of the inert gas in the second tank is set to be larger than an amount of the precursor gas in the second tank. 
4) is present alone in the first tank (42) in the state where at least one selected from the group of the precursor gas (TiCl4) and the inert gas (N2) is stored in the first tank (42), and wherein the inert gas (N2) is present alone in the second tank (66) in the state where at least one selected from the group of the precursor gas (TiCl4) and the inert gas (N2) is stored in the second tank (66) (see figures 1-3 and paragraphs [0033]-[0035] and [0041]-[0042]).  OKURA discloses the method wherein the first tank contains the precursor gas (TiCl4) alone and second tank contains the inert gas (N2) alone (see figures 1-3).   
[Re claim 19] OKURA also discloses the substrate processing apparatus comprising: a process chamber in which a substrate is processed; a first supply system (44, 43, 42, V1, 41, 31) configured to supply at least one selected from the group of a precursor gas (TiCl4) and an inert gas stored in a first tank (42) to the substrate (W) in the process chamber (11) from a first supplier; a second supply system (68, 67, 66, V5, 65, 61, 32) configured to supply at least one selected from the group of the precursor gas and the inert gas (N2) stored in a second tank (66) different from the first tank (42) to the substrate in the process chamber (11) from a second supplier different from the first supplier; a third supply system (64, 63, 62, V4, 61, 32) configured to supply a reaction gas (NH3) to the substrate in the process chamber; and a controller (100) configured to be capable of controlling the first supply system, the second supply system and the third supply system to perform a process of forming a film on the substrate in the process chamber by performing a cycle a predetermined number of times, the cycle including non-simultaneously performing: (a) supplying the precursor 
[Re claim 20] OKURA also discloses the non-transitory computer-readable recording medium storing a program that causes, by a computer (100), a substrate processing apparatus to perform a process comprising: forming a film on a substrate (W) in a process chamber (11) of the substrate processing apparatus by performing a cycle a predetermined number of times, the cycle including non-simultaneously performing: (a) supplying a precursor gas (TiCl4) and an inert gas (N2) to the substrate; and (b) supplying a reaction gas (NH3) to the substrate, wherein in (a), at least one selected from the group of the precursor gas and the inert gas stored in a first tank (44) is supplied to the substrate from a first supplier, and at least one selected from the group of the precursor gas and the inert gas stored in a second tank (66) different from the first tank is supplied to the substrate from a second supplier different from the first supplier, and wherein a concentration of the precursor gas in the first tank in a state where at least one selected from the group of the precursor gas and the inert gas is .

Allowable Subject Matter
Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KYOUNG LEE/Primary Examiner, Art Unit 2895